DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on October 9, 2020, is a continuation of an international PCT application, filed on April 8, 2019, and claims priority to a foreign application, filed on April 13, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 9, 2020 and October 15, 2021 were filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on January 29, 2021. Claim 1 was amended. Claims 2-20 were added. Claims 1-20 are pending for consideration in the present U.S. non-provisional application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for all anticipation rejections set forth in this in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fiorani et al. (US 2021/0059002 A1).
1. A measurement gap configuration method (Fiorani, FIG. 2), comprising: 
notifying, by a first network element, a second network element of frequency information through a first signaling over an interface, wherein the frequency information is for the second network element to perform a gap configuration (Fiorani, paras. [0046], [0048], “Transmission 1 can be transmitted from the gNB-CU to the gNB-DU. Transmission 1 can include a F1 UE Context Setup Request message having a CG-ConfigInfo RRC container. The CG-ConfigInfo RRC container can include RRC parameters available at the gNB-CU (e.g., measurement frequencies, UE radio capabilities and radio bearer configuration)...”); and 
receiving, by the first network element from the second network element, a second signaling over the interface, the second signaling including the gap configuration (Fiorani, paras. [0046], [0048], “…Transmission 3 can be transmitted from the gNB-DU to the gNB-CU. Transmission 3 can include the F1 UE Context Setup Response message, which can include the CellGroupConfig RRC container (with the selected L1-L2 configuration) and the Gap-Offset RRC container (with the measurement gap offset for the frequencies selected by the gNB-CU).”)
2. The method of claim 1, wherein the first signaling comprises at least one of: a user equipment (UE) context setup request, or a UE context modification request (Fiorani, para. [0046], Id.)
3. The method of claim 1, wherein the frequency information comprises at least one of: a measurement frequency list set, or synchronization signal block measurement timing configuration (SMTC) information of each measurement frequency (Fiorani, para. [0046], Id.)
Fiorani, para. [0046], Id.)
7. A measurement gap configuration method (Fiorani, FIG. 2, Id.), comprising: 
transmitting, by a second network element to a first network element, a second signaling over an interface, the second signaling including a gap configuration (Fiorani, paras. [0046], [0048], Id.); 
wherein the gap configuration is performed based on frequency information that is notified by the first network element in a first signaling over the interface (Fiorani, paras. [0046], [0048], Id. cf. Claim 1).
8. The method of claim 7, wherein the first signaling comprises at least one of: a user equipment (UE) context setup request, or a UE context modification request (Fiorani, para. [0046], Id. cf. Claim 2).
9. The method of claim 7, wherein the frequency information comprises at least one of: a measurement frequency list set, or synchronization signal block measurement timing configuration (SMTC) information of each measurement frequency (Fiorani, para. [0046], Id. cf. Claim 3).
10. The method of claim 7, wherein the first network element includes a centralized unit and the second network element includes a distributed unit (Fiorani, para. [0046], Id. cf. Claim 6).
11. A device, comprising a memory and a processor, wherein the memory is configured to store a computer program (Fiorani, FIG. 8), and the processor is configured to execute the computer program to: 
notify a second network element of frequency information through a first interface over an interface, wherein the frequency information is for the second network element to perform a gap configuration (Fiorani, paras. [0046], [0048], Id.); and 
Fiorani, paras. [0046], [0048], Id. cf. Claim 1).
12. The device of claim 11, wherein the first signaling comprises at least one of: a user equipment (UE) context setup request, or a UE context modification request (Fiorani, para. [0046], Id. cf. Claim 2).
13. The device of claim 11, wherein the frequency information comprises at least one of: a measurement frequency list set, or synchronization signal block measurement timing configuration (SMTC) information of each measurement frequency (Fiorani, para. [0046], Id. cf. Claim 3).
16. The device of claim 11, wherein the device includes a centralized unit and the second network element includes a distributed unit (Fiorani, para. [0046], Id. cf. Claim 6).
17. A device, comprising a memory and a processor, wherein the memory is configured to store a computer program (Fiorani, FIG. 7), and the processor is configured to execute the computer program to: 
transmit, to a first network element, a second signaling over an interface, the second signaling including a gap configuration (Fiorani, paras. [0046], [0048], Id.); 
wherein the gap configuration is performed based on frequency information that is notified by the first network element in a first signaling over the interface (Fiorani, paras. [0046], [0048], Id. cf. Claim 1).
18. The device of claim 17, wherein the first signaling comprises at least one of: a user equipment (UE) context setup request, or a UE context modification request (Fiorani, para. [0046], Id. cf. Claim 2).
Fiorani, para. [0046], Id. cf. Claim 3).
20. The device of claim 17, wherein the first network element includes a centralized unit and the device includes a distributed unit (Fiorani, para. [0046], Id. cf. Claim 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fiorani et al. (US 2021/0059002 A1) in view of Teyeb et al. (US 2020/0128453 A1).
4. The method of claim 1, further comprising: receiving, by the first network element from a third network element, a measurement frequency list set (Teyeb, paras. [0125], [0128], “The first base station 111 and the second base station 112 may be serving the UE 130 in a DC setup, wherein one of the base stations may be a Master Node (MN) and the other may be a Secondary Node (SN). In some embodiments, the first base station 111 may be the MN, and the second base station 112 may be the SN. In other embodiments, the first base station 111 may be the SN, and the second base station 112 may be the MN. […] Considering this setup, the problem of the existing methods discussed earlier may be solved if the MN, e.g., the first base station 111, informs the SN, e.g., the second base station 112, not only with an indication that it may be going to configure the UE 130 to perform a measurement on an NR frequency as agreed in RAN2#100, but also, according to embodiments herein, with the actual NR frequency carrier(s) that it may be going to configure the UE 130 to measure. This way, the SN may be able to configure additional measurements without passing, that is, exceeding, the capability of the UE 130. Later, the SN may inform the MN with the NR frequency carriers it is going to configure the UE 130 to measure on. The MN may realize that 2 of the NR carriers it has configured the UE 130 with are common with the one the SN has also configured. Therefore, the MN may be enabled to configure additional measurement(s) on other NR frequencies.” emphasis added.) The prior art disclosure and suggestions of Teyeb et al. are for reasons of configuring additional measurements without exceeding the capability of the UE (Teyeb, paras. [0125], [0128], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of configuring additional measurements without exceeding the capability of the UE.
5. The method of claim 4, wherein the first network element is part of a secondary node and the third network element is a master node in a dual connectivity network (Teyeb, paras. [0125], [0128], Id.)
14. The device of claim 11, wherein the processor is further configured to execute the computer program to receive, from a third network element, a measurement frequency list set (Teyeb, paras. [0125], [0128], Id. cf. Claim 4).
15. The device of claim 14, wherein the device is part of a secondary node and the third network element is a master node in a dual connectivity network (Teyeb, paras. [0125], [0128], Id. cf. Claim 5).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Kazmi, para. [0153], “A network node 16, e.g. a network node which has determined 3 the carrier frequency for configuring the gap pattern, may inform another network node 16 about which carrier frequency has been determined 3. Additionally, or alternatively, a network node 16 which has been informed 6 by the communication terminal 14 about on which carrier frequency the communication terminal has configured the gap pattern may inform another network node 16 about on which carrier frequency the gap pattern has been/will be configured 5. The communication between two network nodes 16 may be over the X2 radio interface. The network node 16 (e.g. RNC/Node B or eNode B or relay etc) may signal the information related to the DL carrier(s)/frequency band on which the measurement gaps are activated/configured 5 to other network nodes 16 (e.g. RNC/Node B, eNB, positioning node, core network node such as MME in LTE, relay node etc). The network node may be the one which configures the gaps or it can be any node 16 which contains the information about the DL carrier/band on which gaps are configured for performing the inter-frequency/Inter-RAT measurements.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476